Citation Nr: 0218073	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  02-12 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for atrial fibrillation, 
including as due to an undiagnosed illness.  

ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from October 1987 to 
October 1991, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination by the Togus, ME 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

This case was last before the Board in October 2002, when 
it was remanded to the RO in order to honor the 
appellant's requests to appoint a representative and to 
appear at a hearing before the Board at the RO.  

In November 2002, the appellant was informed by the RO 
that he was scheduled to appear at a video conference 
before a Member of the Board on December 10, 2002.  The 
evidence of record does not reflect any action by the RO 
to comply with the Board's directives concerning the 
appointment of a representative.  

On December 6, 2002, a written request was received from 
the appellant asking that the video conference scheduled 
for December 10 be postponed for "a couple of months" as 
he was in the process of appointing The American Legion as 
his representative and it would take that organization 
some time to review the file and prepare arguments in 
support of his appeal.  This correspondence was 
interpreted as a Motion under 38 C.F.R. § 20.704(d) 
requesting postponement of a Board hearing.  

The Board finds that the appellant has demonstrated good 
cause for postponement of the hearing.  

Accordingly, the case is REMANDED to the RO for the 
following further actions:  

1.  The RO should furnish the appellant 
with all necessary forms and 
information pertaining to the 
appointment of a representative.  He 
should be accorded a reasonable period 
of time in which to respond.  

2.  Thereafter, the RO should schedule 
the appellant for another video 
conference before a Member of the Board 
pursuant to his request of December 6, 
2002.  Both the appellant and his 
representative, if any, should be 
notified in writing of the time and 
place to report for this video 
conference.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




